DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed September 24, 2021 has been entered.  Claims 1, 7, and 13 have been amended. Claims 2, 4-6, 8, and 10-12 have been cancelled.   Claim 16 has been added.  Claims 1, 3, 7, 9 and 13-16 remain pending in the application.    

Claim Objections 

3.	Claims 1, 3, 7, 9 and 13-16 are objected to because of the following informalities: 
claim 1, line 29, it is requested limitation “the authorisation data” to be replaced with, e.g., - - the contained authorisation data - - for clarification

	Claims 3, 14-15 depend from claim 1, and are also objected for the same reasons.

	Regarding claim 7, lines 26-27, it is requested limitation “the authorisation data” to be replaced with, e.g., - - the obtained authorisation data - - for clarification.

	Claim 9 depends from claim 7, and is also objected for the same reasons.

	Regarding claim 13, lines 28-29, it is requested limitation “the authorisation data” to be replaced with, e.g., - - the obtained authorisation data - - for clarification.

	Regarding claim 16, line 16, it is requested limitation “the authorisation data” to be replaced with, e.g., - - the contained authorisation data - - for clarification.
	
Response to Arguments


4.	Applicant's arguments with respect to claims 1, 3, 7, 9 and 13-16 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571) 272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654 


/PAUL KIM/Primary Examiner, Art Unit 2654